           Case 1:14-cv-01025-JB-SMV Document 532 Filed 02/21/20 Page 1 of 19


Carolyn Wright

From:                                 Silvio Dell'Angela <dellansi@comcast.net>
Sent:                                 Friday, February 7, 2020 3:40 PM
To:                                   browni ngcha m bers@ n mcou rt.fed.us
Cc:                                   'Martinez, Elizabeth (USANM)';john.anderson_usdoj.gov; 'AguilarJr., Esteban A.';
                                      ' Li ndsay F.'; rrose@ca bq.gov;' Pau I (C RT';'Corey (CRT'; Stephen.Ryals@ usdoj.gov;


                                      fmmowrer@smdlegal.com; pmrinc@mac.com; laurie@sc.rr.com; 'Mayor Keller'; 'Mike';
                                      ' Harold J.'; cdavidson @cabq.gov;'D'Val Westphal'; kmoses@abdournal.com;


                                      d herrera @a bqjou rna l.com; ggal legos@ca bq.gov; rdelg reco@cabq.gov;
                                      swilloughby@cabq.gov
Subject:                              A PUBLIC MEETING THIS TUESDAY FEB 11 BEFORE JUDGE BROWNING ON THE CASA
                                      GOVERNING APD REFORM HELD WITHOUT THE PUBLIC BEING ALLOWED TO SPEAK
Attachments:                           514-200204 Amended Notice of Public Hearing - Feb 1 1, 2020.pdf; APD shootings
                                      2007 -2016.docx



TO: JUDGE BROWNING
                                     k:
                                     '\'r- fit4-ett-tozq'q-y(
                                               - at 276 =sb -cq
FYr ALI-PARTTCULARIY THOSE FED UP      W|TH THE LACK OF ACCOUNTABIUW BY APD',S CRtMINAt/KtttER COPS

Someone please pass to grieving father Ken Etlis llt whose son was among those murdered by one of Geier's many trigger-happy
cops who like the many others to date was never held accountable.

After a number of my e-mails to the City, the DOJ and others asking when federal Judge Browning will consider Mayor Keller's
insulting appeal to no longer require that the DOJ and its Monitor Ginger oversee APD's compliance with the 2014 CASA in key
still not reformed areas including their use of force, the civilian oversight process and others, the US Attorney's office today sent
me the following announcement of NEXT TUESDAY'S-FEB 11 PUBLIC MEETING shown below this narrative and attached.

Note that it was addressed to only a select few people-primarily City attorneys and other people who likely support it or
seemingly couldn't care less about any real APD reform like those in the DOJ and in the mainstream media.

ln a recent editorial, the Journal's Board not surprisingly pandered to THEIR Mayor and ran an editorial endorsing the outrageous
request to allow APD to police itself and continue their lack of accountability in defiance of the CASA. Note that the list of
addressees even includes Fred Mower, the attorney for APD's Union/APOA "tt's them against us" President Shaun Willoughby. I
don't see any Councilors or POB members on the address list. But they likely don't carel

As expected, like Tommy Rodella's appeal hearing last month before Judge Browning asking to be released from jail after serving
five of his ten years in a Texas prison after being railroaded by now APD's CYA 2018 hire Damon Martinez-a hearing that the
Journal never notified readers of, we again see nothing about this upcoming Tuesday allegedly PUBIIC hearing on Mayor Keller's
insulting relief request from the CASA.

Grieving father Ken Ellis whose son was murdered by APD cop Brett [ampiris-Tremba but never held accountable was outraged
when told of Keller's insulting appea!-as likely were other family members and friends of other APD victims. When I demanded
answers to APD's murder of my good neighbor Chris Hinz in June 2010 and demanded recordings that would expose the two
killers' ties, Chief Geier's mentor-then Chief Schultz, threatened me to "be coreful" and tater would post unmarked APD vehicles
in front of my house at night hoping I would come out.

Schultz did the same car intimidation to the grieving mom of Len Fuentes after she demanded answers to APD's murder of her
son Len. Just see again just the partial list of police shootings from 2007 to 2016 attached including the victims I mentioned
highlighted. APD's btoodbath continues to this day and yet not one killer cop has ever been hetd accountabte. !'m sick and tired
of hearing from their leadership and the media that APD cops put their lives in danger every day. Have them put on a military
uniform and serve under fire in a combat zone. I doubt few would/have.

                                      c^t   ;
                                                                                                  A*,
                                                                                                  U 4r^
                                                                                                                    ,
                                                                                                                cn{rcS; tr@
                                    QJJL*ffi
            Case 1:14-cv-01025-JB-SMV Document 532 Filed 02/21/20 Page 2 of 19
  chief Geier lied when ctaiming this Keller appeal if honored
                                                                will save Gl officers now committed to .ASA compliance. His
  compliance Bureau is now being led by one of Geier's most
                                                                disgraceful Deputy chiefs-Eric Garcia. Garcia is the same
  whose APD wife was demoted to a Lt. rather than terminated                                                               character
                                                                   after caught falsifying records. Last year, she was promoted
  commander by Geier' Lest we forget Geier's former Pto                                                                          back to
                                                            simon Drobik and his Lt. blss ripping off taxpayers for over
  falsifying their timecards but neither were ever terminated                                                              5100,000 by
                                                               for their crimes. Drobik even clamed he worked 26 hours in
                                                                                                                              one day.
  contrary to the lies chief Geier and others will tell Judge Browning
                                                                         Tuesday, ApD has since the CASA was signed over six years
  ago' never had'any intent to reform knowing full wellirrr,
  Ginger's interest was onty in milking taxpayers for millions
                                                                *i,iii"r..oo    Monitor Ginger nor those in the DoJ cared. Monitor
                                                                for as tong as possible. soon after hired, he made that ctear
  didn't care about reform during his first pubtic meeting over                                                               that he
  time "be a marathon.,, That,s all ApD had to,heart
                                                                  six yeari ago when telling
                                                                                      !Y!""b us !'r
                                                                                             YJ that ApD reform would take
                                                                                                                         l   a very long

  so instead of APD immediately going out to good police
                                                             and sheriff departments throughout the us including those just
  like seattle's and adopting their policies and procedures                                                                      reformed
                                                             and training curriculums, insteid Ginger would alow ApD
  scratch-essentially reinvent the wheel, something                                                                        to start from
                                                      that would make his money making marathon prediction a
  Geier and Keller's trigger happy cops continue to                                                                  reality. since  then,
                                                     murder people including the homeles, o*.""r|ffii,
  recordings that incriminate them-those that expose                                                             -,i ,"r", make public
                                                        the lies they tell. while staying in hiding Geier instead sends
  Gil Gallegos and lieutenants like Ray Del Greco to parrot                                                             out his ptos like
                                                              the lies told by his trigger happy cops.

 while the mainstream mo,criaiarticularly the Journal as
                                                            weil as the city council have been complicit in ApD,s reform
 are fortunate to have truth teiters who write blogs.                                                                       charade, we
                                                        These lnctude ,h"
 Dinelli' ln particular, the first two repeatedly exposed the
                                                                              iilil;;;;ffiuquerque            and one written by pete
                                                              cesspoo/x"riiJ'[-,'ir,
 leadership not only in the Mayor's office, in APD's leadership
                                                                                         il:;;;;;r, become under our corrupt
                                                                 position, in our DA office but also in our corrupt civilian police
 oversight process under ex-cop Ed Harness and his r"w
                                                           remaining poB rackeys.

 one example is the september 20, 2019 ABQReport expose,
                                                                  "Russio on the Rio Gronde,,that exposes cpoA Director Ed Harness
 for the traitor to the people he is. Geier just toves this
                                                            lackey of his. See https://www.abqreport.com/single-
 post/2019/09/20lRussia-on-the-Rio-Grande
                                                  The foltowing is the introduction t",r-. d"r.i"B ABQReport
 should have caused the firing of cPoA oireaor Ed                                                               posting that alone
                                                       Harness and removal of his enablers stitt on the police
                                                                                                               oversight Board.
 - civilion Police oversight Agency Executive Director
                                                       Ed Harness     spies   on his   bosses   ot the   police oversight Boord,
 through his superiors, @Ofl-emiils.                                                                                             Harness went
 - Harness ond PoB chair chantot Golloway
                                            lounch soviet-styte probe into ,,leaker,, of public informotion.
 - comrodes Hqrness and Gallowoy hate it that
                                                 someone sent one of Ed's emairs olout the
 overseeing the police relorm effort to the                                                      federol court judge (Browning) who,s
  judge!
 - War on free speech ond individual thought
                                             ond oction.

 All this and yet the alleged advertised pubtic hearing
                                                        before Judge Brack only altows the public to attend to
 enablers to castrate the cAsA-make it just a worthress piece                                                  hear the lies told by the
                                                                of laper.

AGAIN' the public-the victims of this ongoing APD
                                                  lack of accountability who clearly have something to
express their outrage with our corrupt Mayor and                                                           say-
                                                  APD chief's proposat like grieving father Ken Ettis lll
will not be permitted to tark Tuesday! wifl the media be there?                                           and I

Disgusted

Silvio
[t. colonel usAF retired-vietnam vet'69 and ,70-Bronze star
                                                            recipient

From : Martinez, Elizabeth (USANM) <Elizabeth.Martinez@usdoj.gov>
Sent: Thursday, February 6,2OZO 1:17 pM
To: Martinez, Elizabeth (USANM) <Elizabeth.Martinez@usdoj.gov>
cc: : Aguilar Jr" Esteban A' <eaj@cabq.gov>; lindsay
                                                     van rueier (lvanmeter@cabq.gov) <lvanmeter@cabq.gow;
<rrose@cabq'gov>; Killebrew, Paul (cRT) <Paul.Killebrew@usdoj.gow;                                           Rose, Robyn t.
                                                                      sanders, corey (cRT) <corey.sanders@usdoj.gov>; Ryals,
stephen (cRT) <stephen'Ryals@usdoj.gow; APOA Fred
                                                       Mowrer <immowrer@smdlegat.com>; pmrinc@mac.com;
            Case 1:14-cv-01025-JB-SMV Document 532 Filed 02/21/20 Page 3 of 19
 laurie@sc.rr.com
subject:    USA   v' ABQ, 14-cv-1025 JB/SMV - Upcoming Hearings in ApD
                                                                       constitutional policing case
Dear Members of the Atbuquerque Community,


              notifv vou that u's' District Judge James o. Browning,
                                                                     the iudiciat officer overseeing the ApD reform process,
Y;JIILT:                                                                                                                     has


                                                                        The amended notice of hearing for the public hearing (Doc.


During the public hearing, chief of Police Michael
                                                   Geier and other ApD officials will provide a progress
community on the implementation of the reforms                                                           report to the court and the
                                                   in the court-Approved settlemeni Agreement (cAsA).
!ndependent Monitor James Ginger will provide                                                              ln addition,
                                                 an update based on the lndependent Monitoring
filed in Nov. 2019.                                                                                 Team,s tenth  report, which was

we look forward to seeing those of you who are able to
                                                         attend at the public hearing on February   llth.   Thank you for your
contributions to and interest in this important reform process.

Elizabeth M. Martinez I Assistant United States Attorney
U.s. Attorney's office, District of New Mexico, p.o.
                                                     Box 607, Atbuquerque, NM g7103
Tel:505-224-1469lCe]1:505-239-4o50tEmail:@
Case 1:14-cv-01025-JB-SMV Document 532 Filed 02/21/20 Page 4 of 19




                              District of New Mexico - Version 6.2.4

 Notice of Electronic Filing

 The following transaction was entered on2l4/2020 at 4:23 pM
                                                               MST and   filed on2l4ll020
 case     Name:       United states of America v. city of Arbuquerque
 CaseNumber:         l:14-cv-01025-JB-SMV
 Filer:
 Document Number:    5   l4(No document attached)

Docket Text:
AMENDED NortcE: public Hearing set for February 11,2020
                                                          at 9:00 a.m. in
Albuquerque - 460 Vermejo courtroom before District Judge James
(cjw)
                                                                  o. Browning.
ITHIS IS A TEXT-ONLY ENTRY. THERE ARE NO DOCUMENTS ATTACHED.T
Case 1:14-cv-01025-JB-SMV Document 532 Filed 02/21/20 Page 5 of 19




_Lj    sl o f Alb qgu e {q} p o_l__i__c3                    _e_
                                                                                   S   h o o_t! n_g p_
FromWikipediE-$p-_{1-9-e__e*4-9y-c-l,o-p_gdi*.-

                                    This article may be in need of reorganization to comply with
                                    Wikipedia's layout suidelines. Please help by editine the article to make
                                     improvements to the overall structure. (March 2017)(Learn how and when to r
                                     template message)

                                     This article has no lead section. Please help by adding an introductory section to
                                     this article. For more information, see the layout euide, and Wikipedia's lead
                                     section euidelines to ensure the section will be inclusive of all the essential details.
                                     Please discuss this issue on the article's talk page. (March 2012) (Lcar!-119w-s!1d-,,vhen
                                     to remove this template message)



                          Officer                 Victim                                                             Officer
                                                                         Outcome                 Notes
                         name(s)                  name(s)                                                           Outcome



                                                                                             *barricaded self
                                                                                             in home
                         Russell           Jay Martin                                        *Jay Murphy Jr.,
    612007:                                                           Murphy killed
                         Carter            Murphy
                                                                                             19 tried to calm
                                                                  i
1




                     i
                                                                  1




                 -1
                     1   Brandon
     U2009:                                                           Jones   killed
                         Carr                                                                                    months laterel
                     I



                 -1
                                                                                             *passenger in car
                     I
                         Andrew                                                                                  *Cooke cleared by
    I t9t20t0:                             Aaron Renfro                                      stopped for
                         Cooke                                                                                   grand juryul
                     I
                                                                                             speeding



                                                                                                                 *Judge in civil suit
                                                                                             *Ellis holding      ruled Ellis'rights
                         Brett                                                               gun to his own      violated
                                           Kenneth Ellis                                                         *Brett Lampiris-
    Ut3l20t0:            Lampiris-                                                           head
                                           IIIET                                             xSean Wallace
                         Tremba                                                                                  Tremba sued for
1


1
                                                                                             also present        promotion and
I

1

1
                                                                                                                 back payr:
i
I
1




                                                                                                                 *Wallace now a K-
                     tli Sean             , Wayne
                                                                                                                 9 officer who
                                                                                                                 works with SWAT
    U2912010:
                     I
                         wallace          I Cordova
                                                                                                                 *Wallace later shot
                                                                                                                 Alan Gomez;la
I
                     l,                                                                                          *the District

I                    il                                                                                          Attorney ruled this
         Case 1:14-cv-01025-JB-SMV Document 532 Filed 02/21/20 Page 6 of 19


                                          I'              -
                                           rl
                                           ;I
                                                                                                      -**r-**.**
                                                                                                                  I
                                                                                                                  I
                                                                                                                      -"   ---                 -t
                                           t-....t
                                          :: name(s)
                                                   vtctrm
                                                                                                                                                         I
                                                                                                                  t
                                                                                                                                                         i

                              name(s)     1
                                                       .. i                       I

                                                                                          Outcome
                                                                                                                  I


                                                                                                                  I   Notes                              I          Officer
                                          I'l
                                          i1
                                                                                  I


                                                                                                              1
                                                                                                                  I                                      I         outcome
                                                                                                                                                         I
                                          i                    ,--L-_',-                              -"*f----".*--""-
                                                                                                         I                                  i
                                          ii                                                                  j
                                                                                                                                           -a'^-*-**-*-
                                                                                                                                                     I ajustifiable
                                                                                  i
                                                                                  i
                                                                                  I                           I
                                                                                  l                           I                                        homicidetot
                                                                              I                               1
                                                                                                                                                     I
                                                                 r1           I
                                                                                                      **t*"-**-**-
                                                                                                        ;l                                          l
                                                                                                                                                     I



                                                                              1




                                                                              I
                                                                              I
                                                                                                              rl
                                                                                                              j| *police shot at
                                                                                                              1
                                                                                                                                                    I
                                                                                                                                                    I
                                                                                                                                                    l
                                                                              ,
                                                                              I                                                at                   II

                                               Jose   Castillo,                                              jI car after  beer
                                                                                                                     after beer                     I



                                           Tanya
                                                                              i                                                                     II

                                                                            *Castillo charged               jr shoplifting
                             Roger                                        |                                      shoplifting                   i,
                                                                                                                                                   i

          3t4t2010:
                             Legendre
                                           Martinez,                      I with assaulting a               j incident, Giant
                                                                                                            I              Giant               I kgendre now a
                                                                                                                                               ;"
                                           Raymond                        j police officer                 j] gasBas station,
                                                                                                                     station,
                                                                                                                                               ' ser
                                                                                                                                               I
                                                                                                                                                 sergeanfu
                                           Carilloul                      I
                                                                                                          ji Coors and Quail Quail
                                                                                                                                               I
                                                                                                                                               I
                                                                                                                                               I
                                                                          I                                      *Castillo driving
                                                                                                                           driving
                                                                                                                                               I


                                                                                                          |
                                                                                                          tt
                                                                          I
                                                                                                                                               II
                                                                                                                                               I
                                                                          I                               I
     l                                                                                                    I
                                                                                                                                               I

 r-*-                                                                                                     I --
                                                                                                          ;l                 _-_--.--,..t*-*-------*
                                                                       I                                                                       I
                                                                      t                                   I
                                                                       I
                                                                      t




                                                                                                          i
                                                                      I
 I                                                                                                                                             i
                                                                      I
                                                                                                                                *The city's
 I
                                                                      i
                                                                      I

                                                                      I
                                                                                                                             |
                                                                                                                             jI rnc            i:,
                                                                                                                                independentreview
                                                                      I



                                                                   I
                                                                      I

                                                                                                          I                  I officer ruled the
                                                                                                                             l.ioft
                                                                                                                                shoohng was
                                                                                                          I *Sanch"r.hnt rt ii lh'
                                                                   I
                                                                   I

                                                                  I



                                                                  I
                                                                                                          i moving vehicle ljustifieduE
                                                                                                                            I {ut
                                                                                                                                *T
                                                                                                                                xttre DoJ used this
                                                                  I
                                                                                                          i in walLu.t Ii
                                                                  I
                                                                  I                                                         i   shooting
                                                                                                                                shc      as an
                                                                  I
                                                                                                          I purr.ing-iot,   I     r-+o
         312912010:tE
                             Kevin        Mickev                  i                                       j and Quail                          I             example of
                                                                                                                                                             :*'
                                                                                      Owings killed
                                                                                                          j *p."g)run, ii
                                                                                                                                               1
                             Sanchez      Owings                  i                                                                                          "A,
                                                                                                                                                             "Albuquerque
                                                                                                                in
                                                                                                          I female       i nolice
                                                                                                                         i
                                                                                                                           Pot     officers'
                                                                                                                           own recklessness"
                                                                                                                 vehicle I :*
                                                                                                          I o*ing.
                                                                                                                           leading to use of
                                                                                                          i unharmed jII ':u'
                                                                                                          i *40+ witnesses i Y'o
                                                                                                                           violencer_rE
                                                                                                                             *wrongful     I


                                                                                                                                           |                           death
                                                                                                                                                         lawsuit filed by
                                                                                                                                                         Kennedy law
                                                                                                                                                         flrrmlrl


                                                                                                              *Marquez

                                                                          Marquez shot 3-4                    smoking a                            Sandy testified at
         4114t2010:
                            Zach         Benjamin                                                         cigarette while
                                                                          times in upper                                                           Sandy's trial that he
                            Stephenson   Marquez

ii
                                                                                                          pumping gas at                           "idolized"
                                                                          body
                                                                                                          Broadway and                         Stephenson
li                                                                                                        Gibson

                                                              - f*---
                                                                 1l
                                                                                                      | -- -----
i 6/1012010:            i Eric Brown,    chrisHinz               I                                    l*nm,
                                                                                                                                                                                   i


                        r   Anthony      spain and luan            Hinz killed                                                   u,    I *Sedler later shoots
                            sedler       ;Tabo                  I;                                    Iffi"u,.d
                                                                                                      Jnome                            I Parrish Dennison
                        I                                       i                                     j *Police        said he         il
                        j                                                                                                              I

                                                                                                                                       I
                                                                                                                                      -i                                       i
               Case 1:14-cv-01025-JB-SMV Document 532 Filed 02/21/20 Page 7 of 19




                  Date          i oro..,  i u,.n-
                                i name(s) i name(s)
                                                    i
                                                    i                            Outcom.              i




           l-
                                                                                                                     Notes
           I




                                illi                                                                 i
                                                                                                     iweaponinside
       I                                         I                          I
                                                                                                     lhishomeu
       I
                                                 i                  --fi         -                  -[--                         "-
       I




       I                                         |
                                                 I                      I                            j*Calberthad
                                  ^              r                      ,                            ,kidnappedtwo
                                                                                                                                                 A grandjury found
               6lt4t20t0:
                                 ffii:l,         ; l'tiunCalbert i calbertt<illed
                                                                                  i 13[1,,.0r,,                                                  the shooting
                                                                                                                                                justifiedro
                                                 i                                                   I from Calbert's
                                                                                                            Calbe

                                                 i                      I                            J"'t*"k-

                                 Jeremy
                                        l,^---..^,-rlLen Fuentes,
                                                 j diagosed
                                                                                                                                                Hollier arrested in
                                 Houiei,         1   ,.r,-i^ir,,.ni.,                                I *domestic
               7t27t2010:
                                 Anthony       toI unable
                                                                        lffi[t|L:t,;x.,,
                                                                        I::*       urest
                                                                                  Dlock
                                                                                                     i
                                                                                                                                                2012 for felony

                                 Glodon ;u...rr,'                                                    lviolencecallll
                                                                                                          "i"r.r".'",,,-                        domestic violence,
                                                                        lsE                                                                     still with APDEr
                                                     treatmentxl]




                                                                                                      Carrasco jumped
                                                                                                     on Brown's hood
                                                                                                     and repeatedly
                                                                            Carrasco shot at         stabbed officer's
                                                                            Montgomery and           driver-side
       8117t2010:                                Enrique                                             window with a
                                Josh Brown                                  San Mateo after
                                                 Carrasco                                            knife and broke
                                                                            slashing his
                                                                        girlfriend's tires           it, then tried to
                                                                                                j open the door,
                                                                                                i said Public
                                                                                                i suf"ty Director
                                                                                                i Darren White
t,..
                                                                                               -i *. " ' - *"
                                                                                                 I
I
                                                                                                                --   - ---. - -,"--."". --,"
                            i                                                                   I
                                                                                                I

                                                                                                j Police called
                                                                                                  because Barr
                                                                                                                                               Barr filed suit for
                                                                        Barr hospitalized,           was cutting his                           $340,000 in
    9lt4t20t0:                                                          survived being               arm with a                                medical bills and
                                Leah Kelly       Chandler Barr
                                                                        shot,2nd and                                                           pain and
                                                                                                    "butter knife"
                                                                        Central                     *Kelly smoking                             sufferingtto   4
                                                                                                    acigar as she                              federaljury found
                                                                                                    pulled trigger                             no liability.ua
                                             t
                                                                                               1.-   -
             Case 1:14-cv-01025-JB-SMV Document 532 Filed 02/21/20 Page 8 of 19



         I
         1

                                   0fficer
                                                                          -               T-*--
                                                                                          iorr.o,,e
                                                                                                    l----*-----r-'                                                      -l
         I


         l
                            I
                                  name(s)               ,H:[,                                                        ;Nores ifJrTH.
         t___                                     rir
                                                                , --l
                                                 :L'r,,^..*^^-:-^r:--;                                                                  --l*-
                            1::
                            1                                                                                                                                               1

         1                                       .l                                                                                                                         I
                            1




                                                                       potice '
                                                 ji
                            I
                                                                                          ; Tucumcari
                            1

                                  Drew                                                    juskedNMStute              L
                                                                                                                                              i
                                                                                                                                                                            I


             t0n9t20t0:           Bader,         ,    Daniel-                               police for help,         j *.ur"  door
                                                                                                                               to             ;   epO SWAT
                                                                                                                                                                            t



                                  Ramon          I    Uonzales                            1
                                                                                          I State Police call   in I with two rifles          I officers clearedrau
                                  Ornelas        I                                        lAlbuquerque i
                                                 Illil                                    lswAr
                                                                                          t-"'tt                     I                    ,

                                                                                                                                          i

    t,




                                                                                                                                                                        i
                                                                                          j st t ,eports of   hir j
                                                      Alexei
                                                                                                                                                                        I

                                                                                                     on
                                                                                                                                          f

                                                                                                             *Sinkevitch had
                                                                                      I and-runs           I
                                David                Sinkevitch                       j Estrella Brillante i rifle
                                                                                                                                          I



             t0t3U2010:
                                Sprague
                                                     6500 block        of             I NW                   *Sinkevitch bled
                                                     Tierra   Prieta                  I Callers took plate I to death on floor
                                                  NW                                  j rPolice ll4v
                                                                                      I vtrvv traced  to I of his homer22l
                                                                                      I Sinkevitch
                                                 *"'.."-.----.-"'.-.'.-._...'.-,      1




                                                                                                                                                  *Pitzer announced
                                Brian             Russell                                 Tenorio survived,          Tenorio had fetal
                                                                                                                                                  he was "going
                                Pitzer,           Tenorio                                 inhospital2%               alcohol
             tUt1t20t0:                                                                                                                           lethal" before
                                Doug              1400 block                              months, lost of a
                                                                                                                     symptom, was
                                                                                                                     threatening to               entering the
                                Moore             Alamo SE                                kidney.                                             homere{
                                                                                                                     hurt himselfla:              *federal lawsuittzq
                                                                                  I




                                                                            1                                                                 *Economidy
                                                                              j
                                                                                                                                          suspended for 4
                                                                                                                                          days for listing his
                           Byron
                                                                                                                                          occupation on
                           "Trey"                Jacob
                                                                                          Mitschelen killed      i   *traffrc stopu::     Facebook as
                           Economidy             Mitschelen
                                                                                                                                          "human waste
                           (Detective)
                                                                                                                                          disPosal"t2o
                                                                                                                                          *wrongful death
                                                                                                                                          lawsuit settled for
                                                                                                                                          $300,000t2x




    4/12t20t1:            I Christopher      I   Christopher
                          j ;. Brown             Torres

1


1


L-__-,                    ll                 I
         Case 1:14-cv-01025-JB-SMV Document 532 Filed 02/21/20 Page 9 of 19



                                                                                                                                                                        "l

                                                                              I
                                                                                                                                             Officer                                l


                                                                          I
                                                                                                                                             Outcome
                                                                          t-
                                                                          I
                                                                          I                                                                                                     l



                                                                                                                                                       ---l
                                                                                                                                                                                l


                                                                          l-
                                                                                                                                       *earlierwrongful                         I

                                                                                                                                                                                i
                                                                                                                                       death suit settled                       t

                                                                                  *Gomez killed                                        for $235,000                             |
                                                                                                                                       *Wallace first shot
                                                                                  while holding                                                                             i


                                                                                  spoon                                                a civilian on                        i
                              Sean
         5lt0t20t1.                                Alan   Gomeztzgl               *wrongful death                                      September 22,
                              Wallace                                                                                                                                       I

                                                                                  suit settled in                                      2004 in Chimay6                      I

                                                                                  December 2013                                        when he was     an                   I



                                                                                  for $900,000trE                                      NMSP    narcotics                I

                                                                                                                                       agent; tort   claim              I

                                                                                                                                       notice filed  late               I

                                                                                                                                       December 2004D\                  i
                                                                                                                                                                        I
                                                                                                                                                       -..,"-*_-l
                                                                                                                                                                    ,


    r                     ;                    I                          i*Garciakilled                 I                         I                                i

    '                     i       i                                       ;Lomasand i                                              I                                1




    i                     iTroyNikko,:                                    lpalomasusr I                                            i                                1




         u,o,ror,,        jf#',1#, ixr"*                                                                 I *cu..iucaught
                                                                                                                                                                    I

    ',
                                               rGarcia irLtmr,'Xf                                        lcarjacking               i
                                                                                                                                                                l
                                                                                                                                                                l




    i'                ;iYi:},?,!J j                                   i*:***iF''                                                                                I
                                                                                                                                                                I




                                                                      ia;;;'y;il I
                                                                                                                               f                                I
                                                                                                                                                                I




:                     i                                               jSaleso:t                                                i                                I
                                                                                                                                                                I




                                              i                                                      i
i::ili                                                                                                                         i




         6t26l20ll: ' Damian                    orlando
t,                                                                                tased, shot i Puisuno holding
                                              I                       I
                      I   Lujan               I p;ffi                 i '.u'.tu"!
                                                                        eight  times,         Bell
                                                                                              j bayonet, policJ
                                                                                                                           i

                                                                                                                           I

                                                                        and Dallas sEuor
,                     i                       i                       ;                              i
                                                                                                         "'^               l




I                     i                       ,:                      ;                              :                     i*oirtri.tAttorney
                                                                          Marquez.shot.in
                                                                                                     ;   Michael           ] ruled shooting
'    ,,ro,rorr,       I ,,rn    n.:rdue   lM::l[i iS:}[fffi" ]H'#:;oT.* f'.HI',1*;;
                                                                                                                           jundernew
                      I                   i       I          isuspect
                      j                   i                           I                              i                     isystemrzl


     ll4l20t2:        i             j
                                     -            i Macoldowna u.-.a robbery of
                                               lf*k.
                      I Mario perez l Macoldowna, I kill.;;;;i"r-una ] Sr. pius                                        ]

                                                                     r                                         X
                                                                                                         comole*
                                                                                                                       i


                                                  i rettogg arrested I
                      I                   i    ff;t"".,,"                                                              i
Case 1:14-cv-01025-JB-SMV Document 532 Filed 02/21/20 Page 10 of 19
    Case 1:14-cv-01025-JB-SMV Document 532 Filed 02/21/20 Page 11 of 19




        i Dutu                         Victim T
                           , Officer j Victim
                                                           " --         --
                                                                                                         j-----l-                                   l--*"-r
    i                         '-- "*ti
                           i,"-nu
                                       name(s)
                                       name(s)
                                                                                                         j

                                                                                                         |
                                                                                                                 '-:-:^              ""*
    i
    ,
                           i
                           ,Jeff                 ;
                                                                                                     |
                                                                                                     l
                                                                                                         I
                                                                                                                            I
                                                                                                         , .onu.nr"n.e store i *r..ri.,,,"r.
                                                                                                                                                        1"xffi*
                                                                                                                                                           rutea
                                                                                                                                                        i lsrrootins
                                                                                                                                                                                                             i
                                                                                                                                                                                                             :




    ',,
          7/5/2013:                                                                                      i.,
                               RIflIlI.,         j vm",nt         *""0
                                                              rod i Montgomery
                                                    /incent wood                                                      and , ,r'rrrp"n"i     a               1*r""*r", O*rn
                                                                                                             I
                                                                                                                                                                                                             I

                           I                                                                                                                            ,
                               Wright                                                                ;I San      Mateo          mental   health                    for
                                                                                                                                                        ' lawiuit-settled
                                                                                                                            ;
                                                 r

                           ;
    iir                                                                                                                                                                                                  i


    :ll                                                                   i
                                                                        --l--
                                                                                                     I



                                                                                                                          -l-
                                                                                                                                                        isis,ooba.--'"'
                                                                                                                                                -i
                                                                                                     I
                                                     --. *-"...----*-'-.__.,."*_ 1.                                                                                                                      l

    ;i;
    ,                          Officer                                                               I
                                                                                                                                     -- --                                                               i

    i
                           1                 i

                                                     rhristopher                                     I                      j   Chase had   "cop        I                                                '

          ,o,za,ro*,                                      ^                                          I
                           Il,X!"..*           thasera!.r ",
                                             i8H,,,Jlf*,
                           j and others      i
                                                                                                 ,
                                                                                                 I
                                                                                                 l
                                                                                                                           iknucklesrcr             i                                                i


                                                                                             l
,ij                                                                                              1                                                  ti
;il
                                                                                                 I


                                                                    I                            :r_
                                                                                                 jo,                                                l*prosecutorsfound,
              ,,                                                    I                              ortega                                           i no probable cause                          ,



i.^^                            raquin Ortega
                             lJoaquinOrtega       hospitalized then
                                           :ga I ho
                                                                                                                                                    ; to charge pitzef;z
| 1012812013: , Brian pitzer ! shofJefferson       jui on charges i
                                                                                                                                                                                             ,

                                rot Jefferson I: Jarled
                                           ]l
                                           !-Ll                     i                                                                               I *pitzer involved- in
                                                                                                                                                                         --
                                rd Centralr! Ii ofof robbery and I                                                                                  I two     orior
i             ;lI
                                                '1,"u'
                             iandcentraru: t carjacking             :                                                                               I shooiings,       neither
                                                                                                                                                                                             I




                                                                                                                           i                        riu,ui--""'
                                                                        -lI
                                                                                                                                                                                             ;




:li                                                                                                                                                                                          I




                       ill
                                                                                             1




                                                                  *cu..iu shot but j *carcia
                                                                Il*c                                                                     had i                                           j

                                                                j .,,
                                                                  survived,  received j rifle, had been ;
' ,/t5/20r3. i 4.r.,
                                            j                                                                                                                                            i
                                              *oo"n   cur.iu,
                                                           a, jj 3-y
                                                rbert Garcia,     3-year sentence j drinking
                           Romero             tt.              ;i *trr
                                                                                                         I to Ro*"lo
                                                                                                                     -o----
                                                                  *traffic stop, San *lateradmitted ; Garcia apolosized                                                                  I



:                                                                 Mateo
                                                                                      J                                                                                                  i




:l;i1 i
                       ;                    I                 ji ruru
                                                                                      , he had attempted I
                                                                                         jCarliste ;.ri.ia"i"l;;-l
                                                                                         :
                                                                                                                                                                                         I


                                                               '1"^
                                        -j,-----*-l--
i                      lruu.    I -            - -
                                                                                     |
                                                                                     i
                                                                                     l
                                                                                         t




                                                                                                                          ;                         i ----l
                                                                                                                                                                                         i




                        Mcpeek, j
    t2ttt2o13:
                       I

                           n[f,          j s,un.
                                                          Ln.
                                                          i ,n"*,,r,ua r.ton, I:Nochargesfiled
                                                      I Il*uoants,
                                             ane Sheniu
                                                 Sherrill | *u,
                                                                            '
                                                                                     l

                                                                                                                           --                   I
                                                                                                                                                    i                                I




                                                                                 iiii
                                                                                                                                                                                     ;

                   I                     ,                  uol                 against policeu4                                                I
                                                          I holding
                                                          I
                                                                    brake pad 1
                   landJim
                                                                                                                                                                                     .




                           roton
                                                                                  I




                                         i
                  il-1-
                   i                                                             i



                                                                                 ijj'
                                                                                 I



                                                                                 ij------l
                                                                                 i
                                                                                                                                                il
                                                                                                                                                I
                                                                                 l

                                                                             i
                   i Marquez,           j                                                                                                         I Wrongful death               i

l2l8l20l3: I Nathan i Andy         I                                         it
                                                                                                                          i Snider said to                     filed
                                                                                                                                                 ji lawsuit filed                ,


                        Cy Snider I, Snider killed
                                     sri, kille                                                                                                              sr6r                i

                       Cadroy- ;
                                                                             ,
                                                                                                                          I charge   officers       ZOIS-
                                                                                                                                                 i! lnt                      i


                                                                                      i *i,rrL-*"rL
                   :
                                                                          i
                                                                                                                                                                             ;



                                                                                                                                                I; ;""if,
                                                                                                                                                    is"il, officers still
                                                                                                                                                                    srilt    I

                       Croteau
                                                                             f




                                                                                                                                                    on active    duty
                                                                                                                                                           "rn.ers
                                                                                                                                                               duty
                   ,                    i                                LI           i
                                                                        _".r.._-__._*-*--_*r        ,
                                                                                                _ l_*                                                                        I

                                                                                                                                                                             |
            Case 1:14-cv-01025-JB-SMV Document 532 Filed 02/21/20 Page 12 of 19


                                                 **"-r-"
            i                           |        jvi.ri-
                                                                                             *-'-" *"-""-_"1_
                                                                                                                                                                                  -1

            Lu,"                        iorn.."
                                                                                                                  1




                                                                                     outcome jj *o,..
                                                                                                                                                                                                  I
                                                                                                                  I



            i                                                                        Outcome                                                J Outcome
                                                                                                                                              -orn..r
            Illr I -i                   iname(s)                                                Notes

                                                                                                ---+
                                                                                                                  :                                                                               i

                                                        !name(s)

                                                                                  *Robertson
                                                                                  *Robertson ,
                                                                                              -**-
                                                                                                  lll
                                                                                                     * *-f^-
                                                                                                                  i
                                                                                                                  1

                                                                                                                  I


                                                                                                                  I
                                                                                                                  I
                                                                                                                                        -t"----
                                                                                                                                            i
                                                                                                                                                                                                  I




            :                        iJt"'nY                                                                      I
                                                                                                                                         i *both Sedler and                                   I

                                                                                  uninjuredrzl i' *Robertson
                                                                                  uniniuredpz                                            j omelas on SWAT
            i           iRussell iRobertson's                                     *Robertson **oo"nron
                                                                                                              i


            I ll9l20l4: , Carter                                                  *Robertson                                                team                                              i


            ;                        ; tires,
                        l(Detective) iWalgreens                                   #;ffih*iir,
                                                                                  .r,-g"J            I
                                                                                                              i

                                                                                                       wanted for        ; ror                                                                1




                                                                                  n..iig,
                                                                                  neeing, u..urtting j Rarole         o'''#li"tions ;Tii11:ffi"ru.,
                                                                                                              violations ]
            ;                           i               , in RIo Rancho
                                                                                          assaurting 1
                                                                                                              i                     t3rd4!)-                                                  i




                                                                                              - l-ilt
                                                                              I




                                                                                                                                        t
                                                                                  officer/Ezt


            i i                         j,--i                                                                                                                                                 i




                                                           -----1
                                                                                                              I




                                                                                                                                                                                          ,
                                                       r                                                      *camping ]
            1                            iKeith Sandy I                   I                                  |
                                                                                                             iwithoutaoermit l.-
                                                                                                                                                                                          j



                                                   i
                                        i (netective),                    j
                                                                                                                                                                 *'*                      I


            , 311612014: ; Officer                 i James Bovd
                                        :Dominique ,-
                                                                          i       Boyd   ki,,ed i ;fi;l*Jh.;,                           j
                                                                                                                                    "X.Tl:lil'#
                                                                                                                                                                                          I




                                        lr"n' I                                                              r who tried to frisk , murder
                                                                          ;




            i                                                             i


                                                                                                          {r,i* I
                                                                                                                                                                                          l




                                                                                                                                                                                          t




                                                                                                          I Redwine         was I                                                     r

                                                                                                                  i
                                                                                                          I upset because     he
                                                                                  Redwine killed had just lost
                                                                                                                                                                                      I



            ,,,,t^^t*                                   Redwine                                  I                I
                                                                                                 I custody of his i
                                                                                                                                                                                      l




                                                                                                          t_rt
                                                                                                                                                                                      i
                                                                                                 l5yoson          i                                                                   I




                                        l-*                                                               1
                                                                                                          j
                                                                                                               r -*-----**l
                                                                                                                                            *camera uoplugg"d
                                                                                                                                        i *Dear                                   ,




                                                                                                                                        ;          fired'for"
        I
                                                                                                          i          not                i repeatedly
                                                                                                                                                                                  i



                                                                                      i Hawkes
                                                                                                                                                                                  I


                                                                                                                     his                I Urning on
                                                                                      I suspected I camera,
                                                                                                                                                                                  i

                                                                                                                                                                               I

                                                                                      , ortravin! reen i iuni.riil.ry tn ur.
                                                                                                                                                                              i
                                        Jeremy                          ry i ,killed
                                                                               .rr .                                      *
                                                                                        in a stolen car of force incidents,
    luzrtzot+,                          Dear
                                                        Mary Hawkes   i Hawkes       ij *Cur's
                                                                                                owner jI -o.u.ffiri,                                                          I




                                                                                                                                                         is
                                                                                                                                                                              .


    I                                                                 Ii                                 ; later told police I firing and
                                                                                                                           had
                                                                                                                                                                              i
                                                                                                           Llawkes had
                                                                                                         I Hawkes            Ii reinstated.              City
                                                                                                                                                         Cirv
                                                                                                                                                         -'               Ir

    i                                                                                                         dated his     room-   I appeals his                         i

                                                                                                             mateEll                i reinstatement.rscr
                                                                                                                                                                         i
                                                                                                                                    i *Family
                                                                                                                                         files
I
    t



                                                                      i                                  I                          i#ilH','ffi*
                                                                                                                                          death
                                                                                                                                    I wrongtul
                                                                                                                                    I lr.*r"rrit    Iool
                                                                                                                                                                         i


                                                                                                                                                                         I|



                                                                      i
                                                                      I                                 ii
                                                                                                                         ----f ----J
                                                                                                                                                                         i
I


f-*-            ---__-._-."_.,,.l                                                                                                   irawsuit'rou                         i
I                                   I
I

                                    I


                                    I

                                        Daniel          Armand          Martin killed in his I yartil suffered                   erOj De      and                    ,


            5/3t2014.
                                        Hughes       jMartin          I V"ntunu Ranch : llo. depression,                            I Internal      Affairs          ,



                                                                        homeror               ji 'Just went
                                                                                                  Just went                         I clear Hughes          of       l
                                                    j                                        lI crazy-,'-w_ife
                                                                                                 crazy," wife                       I   wrongdoingrca
                                                    ;                                        ; said.ioa Martin
                                                                                    --------*.-.*,r-,..,                            1 :..           __
                                                                                                                                                                     :

                                                                                                                                                                     i
                                                                                                                                                         ___-'-,-.. -l
    Case 1:14-cv-01025-JB-SMV Document 532 Filed 02/21/20 Page 13 of 19


                                                       **
                                       1
                                                                l-                                                 -*l-----**'-"
                  Officer              I      victim                                                   Notes I1 Outcome
                                                                                                                                   I


                  name(s)                    name(s)
                                                                i
                                                                        Outcome                                 -officer
                 *l
                                                                                                                                                                 ,
                                       |                        I


                                                                                                                  lt
                                       i               -*l
                                                                I



                                                                                                 ran out
                                                                                                              --  |
                                                                                                            ofhis 1
                                                                                                                     -                                   -1
                                                                                                          while I
                                                                                                                                                                 I

                                                                                                 home                                                            i
                                                                                                 discharsins his
                                                                                             i hunaeui.
                                                                                                               "               i




                                                                                             ;i*chavez
                                                                                             |                                 1



                                                                                                 suspected ofrape
                                                                                                 *Fuch's camera
                                                                                                 not on
                 Ryan                                                                            *Graves'blocked
    5t22t2014:   Graves,                                            Chavez killed, 2nd                                                 DA declined to
                                           Ralph Chavez                                          by uniform, but
                 Brian Fuchs                                        atI-40                                                             press chargesE{
                                                                                                 did record audio
                                                                                                 *Chavez said to
                                                                                                 pull knife,
                                                                                                 advance on
1




                                   i                        I
                                                                                                 orlrcers
                                                                                                 officers
                                                                                                                           i

I
I
                                   t*                       1




                                                            I
                                                                                                               -1
                                   I                                                                                      i


                                   I
                                                            I
                                                                                                                          l,xpolice oversight
                                                            I
                                                                                                                          Ir
                                   i                                                                           I recommended
                                                                    xcriminal                                    firing but Brachle
                                                                complaint                                        had already retired
                                                                                             officer's 2nd       *"APD said since
                                                                describes meth
                                                                purchase                     shooting            that shooting, the
                                                                *charges against              *Grant will need department
                                                                                                                              has
                                       Jacob Grant                                           medical for the     improved
                                       (APD                     Damian Bailey and
                                                                Edmond Vester for            rest of his life,   supervision,
                                       detective)toa                                         settled lawsuit    training and
                                                                trafficking
                                                                cocaine,
                                                                                             for $6.5 million   equipment for
                                                                                             and medical        undercover
                                                                conspiracy to
                                                                                             expenses                          officers. In
                                                                commit
                                                                traffickingtoot                                                addition, it is now
                                                                                                                            mandatory to
                                                                                         i                                t attend all briefings
                                                                                         ;                                j before each

                                                                                         I
                                                                                         j-l                              loperation.Iozr                    1




                                                                                         :rl
                                                                                          gt
                               I
                                                                                         ,        t      i
                                                                                                      catl reported                                          ;

                                                                Humphrey shot in                drunk I
                                                                                         j he was
                                                                                      i and walking
                                                                                                                                                         i

                               ln"n,t.                          his garage
                               lHumPhreYtor:                Morningside and           j around outside ;                                                 i

                                                                                                                      I

                                                            Goodrichrocl              i his house with a i
                                                                                        rifleroer                     r
                                                                                                                                                         I




                           t                                                         l                   L--
    Case 1:14-cv-01025-JB-SMV Document 532 Filed 02/21/20 Page 14 of 19




                 Date                           Citizen name(s)           Outcome

    t.-.   .   ,-.*-   -.",--*   _,*


                                                                        *fatal car crash
                                                                        *Zwicky
                                                                        attempting to
                                                                                             Zwicky previously
           IlU20t2
                                                                                             shot Julian Calbert
                                                                        respond to shots
                                                                        fired in South       in 2010
                                                                        Valley



                                                                       mlnor mJufles,
                                                                       charged with
      215t2015:                        SWAT                            kidnapping,
                                                                       criminal sexual
                                                                       penetration



                                                                                            domestic violence
                                                                                            suspect
                                              Dustin Goodwin                                *tried to prevent
     4t7t2015                          SWAT    1400   blk                                   girlfriend from
                                              Pennsylvania                                  leaving
                                                                                            *alcohol, firearms
                                                                                            involvedrzql
                                                                   ,
1




f--*---*                                                          *f***
                                                                   I



I

l                                                                                          charged wth
I
                                              Marquette and            hospitalized
| 4lt4t20t5:                           SWAT                            with dog bites      domestic violence,
                                              Pennsylvania                                 burglary while
                                                                       (Lex)
                                                                                           fleeingtzt:




                                                                                                                   SWAT because
                                       BCSO   Michael Quevedo,                             warrants, domestic
    4t22t2015:                                800 block Dolly
                                       SWAT                                                violence, felon
                                              (off La Vega)                                with firearm




                                                                                            1S-hour standoff,
                                                                                           man hiding in
                                                                                           television cabinet
          Case 1:14-cv-01025-JB-SMV Document 532 Filed 02/21/20 Page 15 of 19




                  j
                  I



                  I
                      1"."*--*"r**'----
                      I




                            Date
                                          t- Officer
                                                      I
                                                               name(s)                Citizen name(s)
                                                                                                                 il
                                                                                                                 , Outcome j                           Notes
                                                                                                                                                                                    I
                                                                                                                                                                                           Officer
                                                                                                                                                                                          0utcome
                  I
                                          *fi
                                                                                                         l- ------"--*-f
                  1--"-*,"-".,-"-                         ,"
                                                  t
                                                                                                                                                  -
              I
              i

              I
                  I

                  I
                                                  I




                                                  i
                                                  1
                                                                                                             ilmorutor:
                                                                                                             i
                                                                                                             I officers   kneed
                                                                                                                                          I

                                                                                                                                          l
              I           1012015:            1

                                                                                                             i   suspect in head,
                                                                                                                                          I

              l
                                              1
                                                                                                             I report does   not
                                                                                                                       video
                                                                                                                                          I
              i                               l
                                                                                                             ; match                                                                    delayed filing a
                                              i
          i


          l*
          I




          1
                                              i
                                                                                                             ii                           l




          t
          ,
                                                                                                             ; arrested               i search warrant,
          1tUt0t20t5: SWAT                                                           BelllPennsylvania
                                                                                                             1
                                                                                                                                      : man refused to                                  felony warrants
      1
                                                                                                                                              teave aparrment
      l*-                                                                                                                             j
      I



                                                                                                             I
      i'                                  I           Andrew                     i



                          t2/22t2ots, f               ff*H''                 i lore Rodriguez,t?o        ikilled
                                                                                                         t
                                                                                                                                      ianempred                                 i

                                                                                     Central/utah                                     I carjacking, could
     I                                    i Romero also
                                                                                                                                                                                i
                                                                                                                                        not drive shiftr'?rx-??r
     ]                                                Presentttr                                                                                                                ]




     ijl                                                                                                 jrl
                                          I
                                                                                                         i                            i

     ili
     't                                                                                                  i Montova's       wife   I           -                             i

                  srz+tzorc,                                                 j                           I anestei        fo.     i Montoya supposed
                                          I       $lrr:*",,,- j i.il"ffi::o,J,1,'
                                                                Skies                                    i harborins       u      I
                                                                                                                                    to be at a halfway
                                                                                                                                                                            I


                                                                                                                                                                            i

                                          ;                                                                  nsitiu"6
                                          r                      -- --                                                            ln*'"                                     I




 lli                                                                         f                           I


                                                                                                                                  i,,,,*u,no,i
                                                                                                                                          with
!         u,rn,rrru, j                        ,ro,                       j
                                                                                     ro-uvr,un rabo          arrested             I cooperating                         i



jlr*                                                                                                                              j officers'requests
                                                                                                                                  i to come out of a
                                                                                                                                      vehicle"tzr
                                                                                                                                                                        I

                                                                                                                                                                        I




;li
:i:
',
      n,rr,roru,                      j*:l:,1                            if*:13:Xff;;                    Locke quit
                                                                                                                           --1--
                                                                                                                           epo i .
                                                                                                                                  J

                                                                                                                                                      -- -- ---1
                                                                                                                                                                    i




                                                                                                                          2016 I Locke arrested
                                                                                                                                                                    i

                                                                             wheelchair                  February


                                                                                                                                 r,-----j
                                                                                                                                                                    j
i                                     i                              -ffi,,*,.
i i
                                                                         I



'10/2212016:i                                                                                                                    I .noo fired            at
                                                                         rPacheco,
                                                                                                         arrested                  Walgreens                    I




i __ I
                                                                         , Walgreens                                             I
;                                                                                                                                I miss, Pacheco
                                                                                                                                                                i




                                                                                                                                 , flees;                       i




                                                                         r:-':::::_                                          _   , officer-caused
                                                                                                                                                                i

                                                                                                                                                                I
Case 1:14-cv-01025-JB-SMV Document 532 Filed 02/21/20 Page 16 of 19


               '--"-"1--



                                                                      I
    I

    1


    1

        Date
                     I
                           Officer
    ,
                     I     name(s)   Citizen name(s)                        Outcome                                                            Officer
I
                                                                                                                                              Outcome
               --l-
1
                     l
I
I
I
                                                                      l
i
I
                     i                                                I
I

t__.            _ _J_-                                                l



Referen _q_qpHiI].

                                           l.
                                                  l-lllq rP to:uL'
                                                  WEIGHS IN'. La           Jicarita. March          23,   20lZ
                                           2.    Jump up^         .R,,an   Boetel Q,lovember 17, 2014). ,,Five of                    l7 olficersfired
                                                 4OO    *"rr     r", no Ou" ro rt" of.rrr""          r,o,orronr,-66iGj*iT:at
                                                 Retrieved November I              l,   2016.
                                        3.        Jump     ,p^"Incident Summaries,,. ApD Under Fire. Albquerque Journal.
                                        4.       J.ump uplJeff Proctor (March 12, 2013). ,,Oficer Explains
                                                                                                                    Fatal Shooting,,.
                                                 Albuquerque Journal.
                                        5.       Jump up^ Chris McKee (January 12, 2016). ,,Controversial
                                                                                                                    Albuquerque
                                                 police officer sues.for promotion, back pa!,i,.
                                                                                                 Xngn.
                                       6.
                                                 i tuTp up to:e ! Offic" tf ,!:^?!rrf !:t Attorney. ,,O-frcer Involved Shooting
                                                 Review on DA File 2012-01g23_l,,fporl.                          XUtti
                                       7.        Jump upj Staff (March                  4, 2010).
                                                 Albuquerque Journal.
                                       8         Jump      upj    "Team; R. Leqendre,,. Southeast Area Command, Albuqtterque
                                                 Police.
                                       9.        Jump upl Staff (March 30, 20t0).
                                                 Albusueraue Police,,.
                                       1   0.    ^.Jump W b:s ! Lysee Ujlle_1lltne S,                     20 I   4).,,New video       o-f 2 0 I 0   ApD
                                                 shootins leads to lawsuit,,. KReE.




                                       tZ. .fy,q up! "Public Criticizes ApD                         Officer-Involved Shootinss,,. KOAT. June
                                                22,2010.
                                       13. Jump up1              ,i
                                                In 2010 Fatal Shooting,,.   KOAT.l""i",y11OtZ.
                                                               t_,r{(t?,",y!er 1.6, 2010). "vpart"a a rc,oo
                                       'o *-l.il:#                                                                s   Justified: A

                                                Journal.
                                                Jump up^ Maisa DeMa_rco
                                                Health". Public Health  N". M"*i"o.                  KUNil-
                                      16. Jump         upl ,Slal (June 27, 2010).
                                                Albuquerque Journal.
                                      17.              upil/buquerque Journal. 9l I Call - ApD Officer Arrested.for
                                                {ump
                                                Domestic Violence          - tia    youTube
                                      18.       Jump up^ Scott Sandlin (October 29, 2014). ,,Trial over ApD
                                                                                                            shootinq opens
                                          in federal court". Albuquerque Journal.
                                      19. Jump    upj Scott Sandlin Q{ovember l, 2014). ,,Jury clears ApD q{ficer o-f
                                          liabiliU in shooting!. Albuquerque Journal.
                                      20. Jump up^ Rozanna M. Martinez (october 20,
                                                                                         2010). ,,ApD Invoh,ed in Fatal
                                          Shootino in Tucumcari,,. Albuquerque Journal.
Case 1:14-cv-01025-JB-SMV Document 532 Filed 02/21/20 Page 17 of 19



                          21   .    Jump up: Staff (February 2 2, 20 t t )
                                    gix-hottr

                                   Jump  up] "The clock in Arbuqueratrc strikes Midnight". Frontera Nortesur:
                                   Online news coverage of the US-M"*iro bord"r N"w Mexico
                                                                                              State
                                   University. May 6, 2014.
                                                        pylctor (December 17,2012). ,,Shootins
                         23.
                                   1fury \pl6.e!Jsff                                               ef Mentalbt
                                   Disabled Man Spurs Lawsuit,,. Albuquerque Jouinal.
                                   Jump up^           Sandlin (October 13, 2015). ,,Jury to decide case o.f man
                                               ^Scott
                                   shot by cop".
                         25. ^ Jump up to:e ! Nick Pinto (January 29, 2015). ,,When
                                                                                     Cops Break Bad:
                             Inside a Police Force Gone Wild: Over the ,r", fi,,o ttonrr nnti..- i-
                             Albuqueraue haye shot and killed 2g people,,. Ai,tTig St*;-
                         26. Jump up!David Corueia Q{ovember           23, 201l).   Return qf the
                                                                                                  ,,The
                                   Albuquerque Death Squads,,. Counterpunch
                         27.       Jump uplsamuel Gillert; Andy Beale (April 2g, 2016). ,,Albuquerque pD;



                                   contirures. I offered to let them in the house .,. but they wanted
                                                                                                      to use their
                                   toys."Torres believe,s that the ensuing ,,circl',,wqs simply way
                                                                                                  a     to cover up
                                   their mistake. "I think what they."ri doing *as hoping io
                                                                                             find-drugs or
                                   contraband, something to justify what they had done,,, he siavs
                            Jump up^
                            police". Guardian. AP. June 10, 2014 uio
                                                                - Guordion
                        29.                 Proctor (December 23, 20l l), ,,Lawsuit Tarset,g ApD
                            ly.mV yQ!_{eff
                            Hirins ". Albuquerque Journal.
                        30.     Jyln      u.ryl Ro salie Rayburn
                                vio   lated ". A lbuquerque Journa l.
                        31. Jump          up]    "Re: Albquerrlte police Deoartment,,(pDF). April 10, 20t4.
                        32.                      Staff(January 4, 2005). ,,State potice Officer iD,d In Chimq,o
                                {}-p lpi
                            Man's Death". KOAT.
                        33' Jump up: Astrid Galvan (February r7, 20r2). "3 o_fficers cleared in Kiline
                            o.f Carjack Suspect,,. Albuquerque Journal.
                        34. Jump tu,p^ Megan Cruz (January t6,2015). ,,ApD identi.fies qfficers
                                                                                                in San
                            Mateo shootins"
                        35. Jump_up!Jeff Proctor; Dan McKay (June 7, 201l).                             ,,Man
                                                                                                                Shot b), police
                             Had Criminal History,,. Albuquerque Journal.
                        36. ^ Jump vp to:s ! Anna velasquez (Aprit 9, 2014). ,,Albuquerque police
                                                                                                  shoot
                            man wielding rifle". KOAT.
                        37. Jump up!Pat Lohmann_(March 27, 2013). ,,ApD o.fficer cleared in-fatal
                            s ho o ting ". Albuquerque Journ al.

                       38. Jump lup! "3rd Arrest
                               Faces Armed Robberv. Kidnappinq CharqeV.                      Joi;oryi2Ur.
                       39. Jump uplMarisa Demarco (March g, 20l 5).                           ,,The
                                                                                                      ApD Files: O.fficer
                               M-ental Health And Daniel Tilli.son,,. public Health N; M;;fiiNM
                               Mental Health.
                       40'     Jump up^ Jeff proctor (May s, 2013). "Another ApD shootins ruled rryritr;
                               BernCo DA won,t seek charges,,.
                       41.     J^ump
                                                                                                                District Court.
                                     "n!
                               October 7, 201 5.
                                                                                                          US

                       42. Jump up]Zr McKernan. "Man shot by police has criminal history,,. KLAT.
                       43. Jump up]Nicole Perez (Sep_tember 22, 2014). ,,DA:
                                                                             No charqes.for SILAT
                               te am   qf/ic er ".   A   lbuquerq ue Journ al.
                       44.
                              i fu*p up.to,t ! Mike Springerpoir
                              hot,".fi,"d-furnl
                                                             (July               25,   2014). ,,Cops in   late.st   ApD shootins
                                                         thort b"for",      ro, in,lud"diii,oJ          r"pit. KOAT.-
Case 1:14-cv-01025-JB-SMV Document 532 Filed 02/21/20 Page 18 of 19



                            45. Jump up^ Nicole perez                  (September 26, 2014). ,,ApD SWAT officer cleared
                                 in 2013 shooting,,. Albuquerque Journal.
                            46. Jump ru,p!Patrick Lohmann; Jeffproctor (March         20, 20: 3). ,,New details in
                                 v es   terday's   S   WAT   s   tando.{f, p
                                                                          tins,,.
                                                                               o   lic e s ho   o
                         47      Jump up] Gabrielle Burkhart (July 22, 2016). ,,Albuquerque police
                                                                                                         LJnion
                                 insulted over settlements in justified shootings,,.kngf
                         48. Jump up1 PatrickLohman (February 5, 20r4).
                                                                        "Car cha.se suspectwas shor
                             I times".
                        49' Jump up!   "Chase, Chillins Shootout Catqht on police Viile.,,. ABC NEWS
                            February 6, 2014 - via Good Morning America.
                            .fumry up1 Kayla Ayres O"ly             ,,police
                                                         !5, 2014).
                            October shootinq rampage,,. KR?E.
                                                                             honored.for stoppins

                        51. Jump up^ Patrick Lohmann-(November S, 2013). ,,ApD
                                                                                    chief : Carjackine
                                strspect didn't point gun at qfficer,,. Albuquerque Journal.
                                J.\mp vp: "O-ffi.cer not charged in Albuquerque police shootingil. KRTE.
                                August 17,2016.
                        53. Jump up^ Pa trick Lohmann (october                                  3   t,   20r 3). "Mondav nisht shootinq is
                            o.fficer's third". Albuqerque Journal.
                        54' Jump up!    "No charses for 3 Albuquer(tue o-ffcers in 2013 shooting,,. Ap.
                            July 16, 2016.
                        55. Jump up^ iy'icole Perez (Dec 12, 201j). ,,ApD;
                                                                            Man killed in qticer-
                               inyoh,ed shooting had a hammer,,. Albuqueique Journal.
                        56.    Jump up^ Gabrielle Burkhart (April g, 20r s). "Lawsuit.filed in porice
                                                                                                          kilins
                               o.f manwith hammer,,. KR)E.
                        57.    ^ Jump up to,e ! Patri:k^!!.!*if" (January I t , 2014). ,,O.tficer in shootins
                               had killed suspect in 2012,,. Albuquerque Journal.
                        58' Jump up^ Ryan Boeter        (June 23, 20r6). "Famirv's rawsuit revears more
                               details in Hawkes shooting,,. Albuquerque Journal.
                        59.    Jump ,p^ David Kravets (November ti,2015). ,,cop-./ired-for havins
                                                                                                         lapel
                               cam turned off a lot-reinstated to force. Offir,ey cnid ,.n*
                                                                                            -.-;)--t^tL,
                               unoh,esed.from bauery bqfore-fatal,hootii's o.f a te;a A;i;i;;
                        60. Jump uplBlair Miller; Chris Ramirez (March                                          l,   2016). ,,Estate o-f Mqry
                                                                                                                         KOB.iGA;
                              yndfnut-ed, material fact that she .o, *nning; o*iy yrom Officer Dear when
                              he shot her and she was collapsing to the grolund whLn
                                                                                        he faialry shot he:r,;,
                              said attorney Shannon Kennedy.The suit ilso goes on to say
                                                                                              that at some
                              point after Dear was rea.ssigned to different dities, he alregedly
                                                                                                  tord a man
                              the reason he was on that detail.or'i""orr" he shot
                                                                                      tha |f-__ing b__--,, _'
                           referring to Hawkes.
                       61. Jump upl Staff (March 15, 2013)                                                       poli.
                                                                 4tt"q""rq""
                           2014 o.t{icer involved shootins,,. KR]E.
                       62. Jump uplRassell Contreras (May 7, 2014). ,,New Albuquerquepolice
                           shooting exposes distrust,,. Ap.
                       63. Jymp                                                   ,,(Jpdated:
                                    1p1-W'rlter, Ryan Boetel I Journal Staff.                 ApD sniper
                           c I eared in S WAT s ho o tins,,. www.
                                                                  ab qi ourn ol. o*. n"triii" dj O nj O4 g.
                       64. Jump up^ Nrcole Perez               6,2016).
                                                                                "

                                  tinp ". Al buquerque Journa l.
                              s ho o
                                                                     Uoy                        W
                              Jump up1 -rohne Gutierrez Krueger (April                                   g,   2016). ,,ApD cop had-fired
                              weapon before". Albuquerque Journal.
                              J',,mp  ,plJeff Proctor (Jaruap, 10, 2015). ,,Low-level drug operation led to
                              one   APD qfficer shootins another,,. KR)E.
                       67     Jump up^ Chelo Rivera;                  Lysee                   - 31,
                                                                                   Mitri (March                                  _
                                                                                                                 2016). ,,police release
                                                                                                                       KROE.
                              Retrieved November I l, 20 I 6.
                              ^ Jump up to:s ! e Justin Cox; Candace Hopkins (May 29, 2016). ,ApD
                                                                                                                           xnbo.
 Case 1:14-cv-01025-JB-SMV Document 532 Filed 02/21/20 Page 19 of 19



                             69. Jump uplTom O,Conryll,(June              1,2016).Wt
                                                                              ' %
                                   forAnswers".BurqueMedia.
                             70. Jump up^ Robert Browman; Elise Kaplan (April 7,                2015) "Allesed domestic
                                              su,
                                                                                                     Albuquerque
                                 Journal. Retrieved November I l, 2016.
                             71. Jump up^ Robert Browmqn (April 14, 2015). ,,police arrest domestic
                                   l-i?lqryc.e suspect   alter search,,. Albuquerque Jourrri.   Riiird No**b*
                                   10,2016.
                             72. Jump up1 Robert Browman; Eli,se Kaplan (April 22,
                                                                                    2015). ,,Man in custody
                                 a.fter South Vallqt SWAT standoL. Albuquerque
                                                                               Journal.
                            73. J.ump        ,p!Megan Cruz (september r6,        2016). "Indepenclent monitor slams


                                  Jump up^ Ml RY HUDETZ (July             l, 2016). ,,Report; Albuquerque police


                                  s-tresssituations". US News and l{orld Report. Aisociated presi.
                                  Retrieved November I l, 2016.
                            75.   ^ Jump up to:s o Candace Hopkins; Lysee Mitri (December 3 l,
                                  2015). "Albuquerque police releases lancl viden in rton.il,,
                                                                                               ^{/i
                                  shootins". KRQE. Retrieved Nov"*t"i t t,       O.nt
                            76. Jump upl          ,i
                                                                        ID cario.cki
                                KRQE. Associated press. December zi, nn nMoto.
                            77. .f1mn up!Chelo Riovera; Gabrielle Burkhart (December 22,
                                  ?9!   2: ltb"q""rr"" Prti.
                                  KRQE. Retrieved Noyember I l, 2016.
                            78.   Jump up^ Angela Ollison (May 24,2016). ,,Arrest made. suspect
                                                                                                dead in
                                                                                            KROE
                                  Retrieved November 16, 2016.
                           79.    Jump up!Maggie Shepard (June tg, 2016). ,,ApD: SWAT team
                                                                                           takes
                                  sJr.spggt into custod), in NE ABo". Arbuquerque
                                  I t, 2016.
                                                                                  Journol.       Rii"*ji*"*b",
                           80. Jump         \p!
                               KROE. Associated press. September SO, ZUO. Aair*ifri"*iii,
                                                                                                    ZOtO
                           81. Jump tu,p!Soyoung Kim.(October 23,2016). ,,police investiqatine qfter
                               Albuquerque olficerfired at suspect". KRZE n"tii"a
                                                                                                ltG*tiit,     zoto.
Categories:
                  a

                  a   Civil rights and liberties
                  a   Albuquerque. New Mexico
                  a
